t c no united_states tax_court neal swanson petitioner v commissioner of internal revenue respondent docket no 6440-01l filed date p did not file federal_income_tax returns for the years and r subsequently prepared substitutes for return sfrs for p and issued a notice_of_deficiency to p based on the sfrs covering these years p filed a petition to this court but p’s case was later dismissed and a decision was entered for r because p failed to state a claim upon which relief could be granted r assessed the tax_liabilities for the years and p subsequently filed a petition under ch of the u s bankruptcy code the bankruptcy court entered an order generally releasing p from all dischargeable debts the bankruptcy court did not expressly determine whether p’s unpaid tax_liabilities were discharged r issued a notice_of_intent_to_levy and p requested a hearing before an irs appeals officer a pursuant to sec_6330 i r c at the hearing p claimed that his unpaid liabilities were discharged in bankruptcy a issued a notice_of_determination sustaining the levy and p timely petitioned the court for review held we have jurisdiction in this levy proceeding to determine whether p’s unpaid liabilities were discharged in bankruptcy 120_tc_114 followed held further p’s unpaid liabilities were not discharged in the ch bankruptcy proceeding under u s c sec a b if a required return is not filed then the tax debt is generally excepted from discharge p did not file federal_income_tax returns and the sfrs prepared by r in this case do not constitute returns within the meaning of sec a b of the bankruptcy code additionally r is not enjoined from collecting the unpaid liabilities because the liabilities were excepted from discharge and the bankruptcy court did not make an express determination that the liabilities were discharged finally a default judgment has not occurred because the debt at issue is not of a kind that required r to file a complaint in the bankruptcy court therefore the determination to proceed with collection by levy is sustained neal swanson pro_se ann s o’blenes for respondent opinion goeke judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination the substantive issue presented is whether the unpaid liabilities that are the subject of the collection action were discharged in petitioner’s chapter bankruptcy proceeding however before we can reach this issue we must first address whether we have jurisdiction to decide the issue and whether petitioner is precluded from arguing that his unpaid liabilities were discharged in bankruptcy background the parties submitted this case fully stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in lake dallas texas at the time his petition was filed petitioner did not file form sec_1040 u s individual_income_tax_return for the taxable years and copies of mftra-x transcripts of petitioner’s accounts for the tax years at issue reflect that respondent filed substitutes for return sfrs for these years on date on date respondent issued a notice_of_deficiency to petitioner determining deficiencies in and additions to his federal income taxes for and petitioner filed a petition and an amended petition with this court seeking a redetermination on date the court dismissed the case for failure to state a claim upon which relief could be granted and decided that 1the commissioner has previously represented to this court that the term substitute for return sfr is a term used by the commissioner for returns or partial returns prepared by the commissioner where the taxpayer did not file a return 118_tc_155 n the term sfr has also been used to describe a return prepared by the commissioner under sec_6020 we note that respondent does not allege and the evidence in the record does not indicate whether the returns prepared by respondent in this case meet the requirements of sec_6020 for convenience we refer to the returns prepared by respondent as sfrs petitioner was liable for the following deficiencies and additions to tax_year deficiency dollar_figure big_number big_number additions to tax sec_6651 sec_6654 dollar_figure big_number big_number --- dollar_figure in date respondent assessed the deficiencies and additions to tax decided in the court’s order of dismissal and decision copies of mftra-x transcripts reflect that interest on the taxes was also assessed in date on date petitioner filed a bankruptcy petition under chapter of the u s bankruptcy code in the u s bankruptcy court for the northern district of texas on schedule e supplemental income and loss petitioner reported the internal_revenue_service irs as the holder of unsecured priority claims for the years and on date the bankruptcy court entered an order of discharge discharge order in petitioner’s bankruptcy case the discharge order states discharge of debtor it appearing that a petition commencing a case under title united_states_code was filed by or against the person named above on and that an order for relief was entered under chapter and that no complaint objecting to the discharge of the debtor wa sec_2we shall refer to the unpaid balance of assessment for petitioner’s taxable years and as petitioner’s unpaid liability for each of those years see 120_tc_114 filed within the time fixed by the court or that a complaint objecting to discharge of the debtor was filed and after due notice and hearing was not sustained it is ordered that the above-name debtor is released from all dischargeable debts any judgment heretofore or hereafter obtained in any court other than this court is null and void as a determination of the personal liability of the debtor with respect to any of the following debts dischargeable under u s c sec a unless heretofore or hereafter b determined by order of this court to be nondischargeable debts alleged to be excepted from discharge under clauses and of u s c sec a debts determined by this court to be c discharged all creditors whose debts are discharged by this order and all creditors whose judgments are declared null and void by paragraph above are enjoined from instituting or continuing any_action or employing any process or engaging in any act to collect such debts as personal liabilities of the above-named debtor copies of mftra-x transcripts reflect that on date respondent sent to petitioner a notice_of_intent_to_levy regarding petitioner’s unpaid income_tax liabilities for and the copies indicate that on date petitioner requested a sec_6330 hearing on date the appeals_office issued to petitioner a notice_of_determination regarding petitioner’s unpaid liabilities for and the notice states summary of determination it is determined that a levy is appropriate in your case appeals has considered the information presented at the collection_due_process_hearing it is determined that the collection of your unpaid accounts by levy enforcement balances the government’s need to efficiently collect your and tax_liabilities with your concerns of intrusiveness legal and procedural requirements it has been concluded that all required laws and procedures have been followed the only legal requirements before taking general enforcement action are the notice_and_demand and the notice_of_intent_to_levy with a notice of right to a collection_due_process_hearing internal computer records indicate that notice_and_demand of payment have been made within the required time periods for the and years at issue the notice_of_intent_to_levy letter was properly mailed and included with this notice were all required enclosures these enclosures include the form which you used to make your collection_due_process_hearing request issues raised by the taxpayer in your hearing request you challenged the assessment of the tax_liabilities you previously challenged the assessment in the united_states tax_court the court issued its order of dismissal and decision dated date the court’s decision is final appeals will not consider challenges to the underlying liability because you previously challenged the liability and the tax_court has issued its decision that the taxes are due and owing the administrative file shows that you filed bankruptcy you stated that the unpaid taxes were discharged in your bankruptcy section a b i of the bankruptcy code states that a tax_liability is not discharged if the return was not filed sfr assessed income_tax returns are not considered voluntarily filed and are not dischargeable per section a b i internal_revenue_service records disclose that you have not filed form_1040 u s individual income_tax returns for the years appeals will not consider an alternative collection solution because you are not in compliance by voluntarily filing these income_tax returns you did not agree with appeals and the internal_revenue_service concerning the interpretation of the income_tax and bankruptcy statutues sic however you expressed an interest in filing your through income_tax returns through regular internal revenue procedures and then submitting an offer_in_compromise after any additional liabilities were assessed balancing of need for efficient tax collection with taxpayer’s concern of intrusiveness an acceptable alternative to the levy is not appropriate due to the fact you are not currently in compliance in filing all required income_tax returns it appears that levy sources currently exist accordingly it is determined that the levy balances the government’s need to efficiently collect the and tax_liabilities with your legitimate concern of intrusiveness the notice_of_determination was signed by leland j neubauer appeals team manager the appeals officer on date petitioner submitted to the court a letter that the court filed as petitioner’s imperfect petition for lien or levy action requesting a review of respondent’s determination to proceed with collection because the letter did not comply fully with the requirements of rule by order dated date the court directed petitioner to file a proper amended petition on date petitioner filed a proper amended petition in the petitions petitioner alleges that collection by levy is improper because his unpaid liabilities were discharged in bankruptcy discussion the substantive issue for decision in this levy proceeding is whether petitioner’s unpaid liabilities were discharged in bankruptcy petitioner argues the taxes were discharged by the discharge order because the order specifically states that petitioner is released from all dischargeable debts respondent is enjoined by the discharge order from collecting the unpaid liabilities and a default judgment has occurred because respondent did not object to the bankruptcy filing petitioner also contends that the bankruptcy court is the only court that can determine whether the unpaid liabilities were discharged respondent claims that petitioner’s unpaid liabilities are excepted from discharge under the bankruptcy code specifically respondent contends that the taxes are excepted from discharge under u s c sec a b because petitioner never 3unless otherwise indicated all section references are to the internal_revenue_code currently in effect and all rule references are to the tax_court rules_of_practice and procedure filed form sec_1040 for the years in issue respondent argues that the bankruptcy court did not enjoin collection of petitioner’s unpaid liabilities and that a default judgment has not occurred i jurisdiction before deciding the substantive issues we must decide a jurisdictional issue because petitioner’s contention that the bankruptcy court is the only court that can determine whether the unpaid liabilities were discharged raises the question of whether we have the authority to decide this issue we addressed this question in the context of a lien proceeding in 120_tc_114 the instant case involves a levy proceeding under sec_6330 in washington v commissioner supra pincite we stated we have held in deficiency proceedings commenced in the court under sec_6213 that we do not have jurisdiction to determine whether a u s bankruptcy court has discharged a taxpayer from an unpaid tax_liability in a bankruptcy proceeding instituted by such taxpayer 94_tc_1 75_tc_389 in so holding we relied on 65_tc_1180 in which we observed that an action brought for redetermination of a deficiency has nothing to do with collection of the tax nor any similarity to an action for collection of a debt in contrast to a deficiency proceeding a lien proceeding commenced in the court under sec_6330 such as the instant lien proceeding is closely related to and has everything to do with collection of a taxpayer’s unpaid liability for a taxable_year we hold that in the instant lien proceeding commenced under sec_6330 the court has jurisdiction to determine whether the u s bankruptcy court for the southern district of new york discharged petitioners from such unpaid liabilities thus we exercised jurisdiction in the lien proceeding to decide the bankruptcy discharge issue a levy proceeding like a lien proceeding is commenced under sec_6330 a levy proceeding is also closely related to and has everything to do with collection of a taxpayer’s unpaid liability for a taxable_year washington v commissioner supra pincite there is no reason for distinguishing levy proceedings from lien proceedings for purposes of exercising jurisdiction in the context of this case accordingly we hold that in this levy proceeding we have jurisdiction to determine whether the u s bankruptcy court for the northern district of texas discharged petitioner from the unpaid liabilities for the years and ii nature of the arguments under sec_6330 under sec_6330 a taxpayer is entitled to notice and an opportunity for a hearing before certain lien and levy actions are taken by the commissioner in the process of collecting unpaid 4see also thomas v commissioner tcmemo_2003_231 tax_court has jurisdiction in lien proceeding to decide whether unpaid tax_liabilities have been discharged in bankruptcy richardson v commissioner tcmemo_2003_154 same sec_6330 provides rules governing judicial review of determinations relating to levies sec_6320 which deals with liens provides that the rules in sec_6330 apply to judicial review of determinations relating to liens federal taxes sec_6330 requires the appeals officer to obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 designates the issues that the taxpayer may raise at the appeals hearing the taxpayer is allowed to raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of the collection action and alternatives to collection sec_6330 sec_301_6330-1 proced admin regs sec_6330 provides issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability 7the regulations under sec_6330 apply to any levy which occurs on or after date sec_301_6330-1 proced continued the taxpayer may also raise at the hearing challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 sec_301_6330-1 proced admin regs the taxpayer is precluded from raising an issue if it was raised and considered at a previous hearing under sec_6320 or in any other previous administrative or judicial proceeding and the person seeking to raise the issue meaningfully participated in the hearing or proceeding sec_6330 sec_301 e proced admin regs the fact that the appeals officer may have considered and addressed a challenge not properly at issue in the hearing does not constitute a waiver of the statutory bar and does not operate to empower this court to review the challenge 118_tc_572 sec_301_6330-1 q a-e11 proced admin regs in the instant case petitioner received a notice_of_deficiency therefore the existence or amount of petitioner’s underlying tax_liability was not properly at issue at the hearing challenges to the existence or amount of the underlying tax_liability that are not properly at issue in this proceeding continued admin regs copies of mftra-x transcripts reveal that the notice_of_intent_to_levy for the years and was sent to petitioner on date cannot be considered see eg 115_tc_576 114_tc_604 114_tc_176 granting motion to dismiss for failure to state a claim upon which relief can be granted where taxpayer received notice_of_deficiency but at hearing and in this court did not raise a spousal defense challenge the appropriateness of the collection action or offer collection alternatives in washington v commissioner t c pincite n the commissioner did not dispute that the argument that unpaid liabilities were discharged in bankruptcy raised an issue appropriate for hearing under sec_6330 here unlike washington a notice_of_deficiency was issued however respondent does not contest that petitioner’s arguments in this case are challenges to the appropriateness of collection actions under sec_6330 therefore we shall review the determination that petitioner’s unpaid liabilities were not discharged in bankruptcy 8similar to this case in thomas v commissioner tcmemo_2003_231 the taxpayers received a notice_of_deficiency and we in effect treated their bankruptcy discharge arguments as challenges under sec_6330 see also richardson v commissioner tcmemo_2003_154 n where no notice was issued and we stated that the taxpayer’s bankruptcy discharge argument raised an issue relevant to the appropriateness of the collection action iii standard of review where the validity of the underlying tax_liability is not properly at issue we review the commissioner’s administrative determinations for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite petitioner received a notice_of_deficiency and his arguments are challenges to the appropriateness of the collection action therefore we review the determination to proceed with collection for abuse_of_discretion in this case respondent’s determination regarding whether petitioner’s unpaid liabilities were discharged in bankruptcy required the interpretation and application of bankruptcy law if respondent’s determination was based on erroneous views of the law and petitioner’s unpaid liabilities were discharged in bankruptcy then we must reject respondent’s views and find that there was an abuse_of_discretion see eg 496_us_384 abuse_of_discretion occurs if ruling was based on erroneous view of the law 719_f2d_23 2d cir stating that it is not inconsistent with the abuse_of_discretion standard to decline to honor a purported exercise of discretion that is infected by an error of law iv dischargeability of unpaid liabilities petitioner’s general argument at the hearing and before this court has been that his unpaid liabilities were discharged by the bankruptcy court the notice_of_determination addressed petitioner’s argument as follows the administrative file shows that you filed bankruptcy you stated that the unpaid taxes were discharged in your bankruptcy section a b i of the bankruptcy code states that a tax_liability is not discharged if the return was not filed sfr assessed income_tax returns are not considered voluntarily filed and are not dischargeable per section a b i thus we must review respondent’s determination that under u s c sec a b i petitioner’s unpaid liabilities were not discharged in bankruptcy additionally we address petitioner’s contentions that respondent is enjoined from collecting the unpaid liabilities and that a default judgment has occurred because respondent made no challenge to petitioner’s bankruptcy filing paragraph of the discharge order specifically states that petitioner is released from all dischargeable debts the discharge order further provides that any judgment obtained in any other court is null and void as a determination of petitioner’s personal liability with respect to debts dischargeable under u s c sec unless determined by the bankruptcy court to be nondischargeable debts alleged to be excepted from discharge under clauses and of u s c sec a and debts determined by the bankruptcy court to be discharged finally the discharge order provides that all creditors whose debts are discharged or declared null and void under the order are enjoined from taking any_action to collect the debts as personal liabilities of petitioner contrary to petitioner’s interpretation the discharge order does not relieve petitioner of liability for all debts rather the order generally releases petitioner from all dischargeable debts debts alleged to be discharged under certain clauses of u s c sec a and other debts the bankruptcy court specifically determined to be discharged the general_rule is that a debtor who files a chapter bankruptcy petition is discharged from personal liability for all debts incurred before the filing of the petition u s c sec b in re hatton 220_f3d_1057 9th cir however an individual debtor is not to be discharged in a bankruptcy proceeding from certain specified categories of debts u s c sec a washington v commissioner t c pincite the first category contained in u s c sec a is described in pertinent part as follows exceptions to discharge a a discharge under section a b or b of this title title does not discharge an individual debtor from any debt-- for a tax or a customs duty- a of the kind and for the periods specified in sec_507 or sec_507 of this title whether or not a claim for such tax was filed or allowed b with respect to which a return if required- i was not filed or ii was filed after the date on which such return was last due under applicable law or under any extension and after two years before the date of the filing of the petition or c with respect to which the debtor made a fraudulent return or willfully attempted in any manner to evade or defeat such tax the use of the term dischargeable in the first paragraph of the bankruptcy court’s discharge order requires application of this category to determine whether the unpaid liabilities of petitioner were dischargeable because there is no evidence in the record that the bankruptcy court specifically determined that the unpaid liabilities were to be discharged we reviewed a similar bankruptcy court order in washington v commissioner supra and reached the same conclusion accordingly we must decide 9the bankruptcy court’s order in 120_tc_114 pincite provided it is ordered that the debtor is released from all dischargeable debts continued whether the unpaid liabilities are excepted from discharge under u s c sec a b a filing of returns under u s c section a b as relevant here u s c sec a b excepts from discharge a tax debt if a return if required was not filed the evidence in the record indicates and petitioner has not disputed that he was required to file federal_income_tax returns for the years and the parties stipulated that petitioner did not file tax returns for these years further the evidence in the record indicates that respondent prepared sfrs for petitioner for each of these years the relevant issue is whether the sfrs prepared by respondent in this case constitute returns within the meaning of u s c sec a b this is the first opportunity that this court has had to consider the issue continued any judgment not obtained in this court is null and void as to the personal liability of the debtor s regarding the following a debts dischargeable under u s c a b debts alleged to be excepted from discharge under u s c a or unless determined by this court to be nondischargeable c debts determined by this court to be discharged a purpose of the return requirement in u s c sec a b is to prevent a debtor who has ignored the filing_requirements from escaping liability for unpaid taxes through the debtor’s own misconduct in re hindenlang 164_f3d_1029 6th cir in re 949_f2d_341 10th cir this corresponds with the principle that ‘good faith and candor are necessary prerequisites to obtaining a fresh_start ’ in re hindenlang supra pincite quoting in re zick 931_f2d_1124 6th cir the preparation of an sfr by the commissioner is a simple administrative step which allows the assessment and collection process to begin if an sfr constitutes a return within the meaning of u s c sec a b then the result of completing this administrative procedure effectively would be to excuse a nonfiling taxpayer from his own deliberate misconduct this interpretation would render u s c sec a b a nullity in re pruitt bankr bankr d wyo the term return is not defined in the bankruptcy code in defining the term under u s c sec a other courts have looked to the internal_revenue_code and cases decided by this court for assistance see eg in re hatton supra pincite in re hindenlang supra pincite in re bergstrom supra pincite sec_6020 specifically discusses returns prepared for or executed by the secretary but neither that section nor any other section of the internal_revenue_code provides a definition of the term return dollar_figure in 82_tc_766 affd 793_f2d_139 6th cir this court developed a widely accepted interpretation of the term in that case we stated that in order to qualify as a return a document must meet the following requirements purport to be a return be executed under penalty of perjury contain sufficient data to allow calculation of tax and represent an honest and reasonable attempt to satisfy the requirements of the tax law id pincite see also 120_tc_163 ndollar_figure this test combines the principles of two supreme court cases 309_us_304 and 293_us_172 in addition to the inconsistency between the purpose of the filing requirement under the bankruptcy statute and the proposition that an sfr can constitute a return under that statute sec_6020 and the requirements set forth in beard v commissioner supra support the determination that sfrs do not constitute returns within the meaning of u s c sec a b 10this court has previously recognized that a return prepared under sec_6020 might not be considered a return within the meaning of other sections of the internal_revenue_code 118_tc_155 sec_6020 returns sec_6020 authorizes the secretary to prepare a return in certain situations under sec_6020 if any person fails to make a return as required_by_law the secretary is authorized to prepare a return based on his own knowledge and such other information as he can obtain any return prepared and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes sec_6020dollar_figure however the return prepared by the secretary must be signed by the delinquent taxpayer before it can be accepted as the filed return of the taxpayer sec_6020 in re bergstrom supra at dollar_figure 11for further discussions of what constitutes a return prepared by the commissioner under sec_6020 see 120_tc_163 spurlock v commissioner supra pincite spurlock v commissioner tcmemo_2003_124 12in in re hofmann bankr bankr s d fla the bankruptcy court explained the requirement that the debtor file the required return it is undisputed that the debtor never personally filed a tax_return for however the debtor argues that literally a return was filed by the government and that the statutory language of a b which eliminated the specific reference in a of the former bankruptcy act which specified nondischargeability in any case in which the bankrupt failed to make a return required_by_law emphasis supplied calls for a different interpretation than under the former law continued an sfr prepared under sec_6020 does not constitute a return of the taxpayer for purposes of u s c sec a b in the absence of the signature of the taxpayer in re bergstrom supra pincite in the instant case petitioner failed to file required returns for the years and and respondent prepared sfrs for these years regardless of whether the sfrs were prepared in accordance with sec_6020 there is no evidence that petitioner signed the sfrs which is required before an sfr can constitute a return for purposes of u s c sec a b dollar_figure continued the government’s position that a b i renders nondischargeable a tax for which the debtor did not file a tax_return is supported by the legislative_history see notes of committee on the judiciary s rep no 95th cong 2nd sess u s code cong admin news p emphasis supplied 13we are aware that under sec_6651 a return the secretary prepared under sec_6020 is treated as the return filed by the taxpayer for purposes of determining the amount of the addition under sec_6651 cabirac v commissioner supra pincite spurlock v commissioner tcmemo_2003_124 however this is a specific statutory provision limited to situations involving the determination of whether a taxpayer is liable for a certain addition_to_tax there is no analogous provision in the bankruptcy code providing that a return prepared under sec_6020 is treated as the return filed by the debtor for purposes of determining the dischargeability of tax debts under u s c sec a the requirements set forth in the beard case as previously mentioned this court applies a four-part test derived by combining the principles of two supreme court cases to determine whether a filing constitutes a return beard v commissioner supra at dollar_figure petitioner fails two prongs of the test because he did not sign the sfrs and he failed to make an honest and reasonable attempt to satisfy the tax laws petitioner was required to file federal_income_tax returns for the years and petitioner failed to file tax returns for these years either before or after the assessment respondent prepared sfrs for the tax years in issue there is no evidence in the record that petitioner signed the sfrs additionally there is no evidence that he attempted to file any returns on his own initiative or that he cooperated with the commissioner in a manner that might represent an honest and reasonable attempt to satisfy the requirements of the tax law on the basis of the facts of this case no returns were filed 14courts that have addressed the issue of whether particular documents constitute a return within the meaning of u s c sec a b have applied the four-part test set forth in 82_tc_766 affd 793_f2d_139 6th cir see eg in re hatton 220_f3d_1057 9th cir in re hindenlang 164_f3d_1029 6th cir in re moroney aftr 2d ustc par big_number e d va in re pierchoski bankr bankr s d pa in re billman bankr bankr s d fla in re mcgrath bankr bankr n d n y within the meaning of u s c sec a b dollar_figure accordingly we hold that pursuant to u s c sec a b the u s bankruptcy court for the northern district of texas did not discharge petitioner from his unpaid liabilities for the taxable years and b petitioner’s additional arguments in his petition petitioner raises additional arguments relating to his bankruptcy filing petitioner alleges that respondent is enjoined from collecting the unpaid liabilities and that a default judgment occurred because respondent made no challenge to the bankruptcy filing the record in this case is unclear regarding whether these issues were raised at the appeals hearing respondent has not argued that petitioner did not raise these issues at the appeals hearing in the answer to the amended petition respondent claims that it was unnecessary to object to the bankruptcy filing because the unpaid liabilities are excepted from discharge because it appears that petitioner’s additional arguments were raised at the appeal sec_15although not argued by respondent or addressed by the parties we note that if the sfrs were deemed returns for purposes of u s c sec a b then it appears that petitioner’s unpaid liabilities would still be excepted from discharge because copies of mftra-x transcripts indicate that the sfrs were filed less than years before the start of the bankruptcy proceeding see u s c sec a b ii 535_us_43 washington v commissioner t c pincite thomas v commissioner tcmemo_2003_231 hearing and because respondent has not objected to the arguments we shall address the additional arguments whether respondent is enjoined by the order of discharge from collecting the unpaid liabilities petitioner argues that respondent is enjoined by the discharge order from collecting the unpaid liabilities however the discharge order specifically states that only creditors whose debts are discharged by the order or declared null and void under paragraph of the order are enjoined from collecting debts paragraph sec_2 and of the discharge order stated any judgment heretofore or hereafter obtained in any court other than this court is null and void as a determination of the personal liability of the debtor with respect to any of the following debts dischargeable under u s c sec a unless heretofore or hereafter b determined by order of this court to be nondischargeable debts alleged to be excepted from discharge under clauses and of u s c sec a debts determined by this court to be c discharged all creditors whose debts are discharged by this order and all creditors whose judgments are declared null and void by paragraph above are enjoined from instituting or continuing any_action or employing any process or engaging in any act to collect such debts as personal liabilities of the above-named debtor as previously explained the unpaid liabilities were not dischargeable under u s c sec a b because required returns were not filed petitioner has not alleged that the unpaid liabilities are excepted from discharge under u s c sec a or finally the unpaid liabilities were not determined by the bankruptcy court to be discharged therefore pursuant to the discharge order respondent is not enjoined from collecting the unpaid liabilities respondent’s failure to object or file claim petitioner argues that respondent’s failure to object to or file a claim in petitioner’s bankruptcy filing resulted in a default judgment in this case we disagree because the debt at issue is not of a kind that requires an objection or the filing of a complaint during a chapter bankruptcy proceeding in order to later obtain a determination of the dischargeability of the debt bankruptcy courts have exclusive jurisdiction with respect to debts enumerated in u s c sec a and u s c sec c in re mckendry 40_f3d_331 10th cir in re galbreath bankr bankr s d ill fed r bankr p advisory committee’s note collier on bankruptcy par pincite 15th ed rev with respect to determining whether other debts including tax debts are dischargeable bankruptcy courts have concurrent jurisdiction with other courts 277_f3d_568 1st cir in re mckendry supra pincite n in re galbreath supra pincite fed r bankr p advisory committee’s note jurisdiction over this issue on these debts debts listed under u s c sec a and is held concurrently by the bankruptcy court and any appropriate nonbankruptcy forum collier on bankruptcy par pincite as explained below this concurrent jurisdiction generally allows dischargeability issues relating to certain debts to be decided by a nonbankruptcy court if the issues have not been addressed by the bankruptcy court in a prior chapter proceeding rule a of the federal rules of bankruptcy procedure provides that a debtor or any creditor may file a complaint to obtain a determination of the dischargeability of any debt generally u s c sec c provides that a debtor is 16a bankruptcy court may determine the amount or legality of any_tax any fine or penalty relating to a tax or any addition_to_tax as long as the matter has not been contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction before the commencement of the case under title u s c sec_505 this authority to fix a debtor’s tax_liability is discretionary in re shapiro bankr bankr e d pa in re queen bankr s d w va affd without published opinion 16_f3d_411 4th cir if a bankruptcy court specifically considers and decides a tax issue then this court will generally adhere to the bankruptcy court’s decision on the matter see 115_tc_329 discharged from a debt of a kind specified in paragraphs or of u s c sec a unless on request of the creditor to whom the debt is owed and after notice and a hearing the court determines the debt is excepted from discharge under one of those paragraphsdollar_figure the instant dispute involves a tax debt which is not a debt of a kind specified in paragraphs or of u s c sec a thus respondent was not required in this case to request a determination in the chapter proceeding that petitioner’s unpaid liabilities were excepted from discharge see whitehouse v laroche supra pincite united_states v comer bankr bankr e d mich in re thompson bankr bankr m d fla a debt of the kind specified in u s c sec a is not discharged in a chapter proceeding and it continues to be an enforceable obligation after the entry of a debtor’s discharge unless there is an express determination that the tax is dischargeable in re thompson supra pincite in re ellsworth bankr m d fla a complaint seeking a determination that a tax debt is not excepted from discharge 17in a ch proceeding if a complaint is filed pursuant to u s c sec c then it must be filed no later than days after the first date set for the meeting of creditors fed r bankr p c complaints other than under u s c sec c may be filed at any time in re 10_f3d_285 n 5th cir fed r bankr p b under u s c sec a usually comes from the debtor because tax_liabilities covered by this section constitute a claim or debt of a kind which would not otherwise be discharged pursuant to u s c sec c in the event that the creditor failed to take timely action in re ellsworth supra pincite collier on bankruptcy par pincite the law is clear that failure_to_file a complaint for debts protected from discharge under section a does not affect the dischargeability or nondischargeability of the debt in re ellsworth supra pincite therefore if a tax_liability satisfies the conditions set forth in u s c sec a it is not protected by the general discharge received by the debtor in his prior bankruptcy case in re thompson supra pincite in the instant case petitioner has not alleged and the evidence in the record does not reflect that he filed a complaint to obtain a determination of the dischargeability of the unpaid liabilities for the years and furthermore the bankruptcy court did not determine the dischargeability of the unpaid liabilities in its discharge order because the tax debt in issue is of a kind specified in u s c sec a respondent was not required to object or file a claim to protect against the discharge of the unpaid liabilities because the liabilities were automatically excepted from discharge accordingly there is no default judgment applicable v conclusion after the bankruptcy proceeding was complete the appeals officer determined that petitioner’s unpaid liabilities were excepted from discharge because required returns were not filed and sought to proceed with collection by levy petitioner contested the appeals officer’s determination and petitioned this court to review the determination we have exercised our jurisdiction and decided the dischargeability issue that was not addressed by the bankruptcy court in petitioner’s chapter proceeding as explained earlier petitioner’s unpaid liabilities were excepted from discharge under u s c sec a accordingly we hold that respondent may proceed with collection action as determined in the notice_of_determination with respect to petitioner’s taxable years and decision will be entered for respondent
